                                          Case 5:20-cv-06972-LHK Document 26 Filed 03/29/21 Page 1 of 1




                                   1
                                   2

                                   3
                                   4
                                   5
                                   6
                                   7
                                   8                                     UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11
                                  12     WALTER CRUZ-ZAVALA,                               Case No. 20-CV-06972-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                         JUDGMENT
                                  14              v.

                                  15     MERRICK B. GARLAND, et al.,
                                  16                    Defendants.

                                  17
                                  18          On March 29, 2021, the Court granted in part and denied in part Petitioner’s petition for

                                  19   writ of habeas corpus. ECF No. 25. Specifically, the Court ordered the Immigration Judge to

                                  20   reconsider Petitioner’s motion for custody redetermination pursuant to 8 C.F.R. § 1003.19(e)

                                  21   under the correct legal standard within thirty (30) days. The Court denied Petitioner’s other forms

                                  22   of relief requested in his petition for writ of habeas corpus. Accordingly, judgment is entered.

                                  23   The Clerk shall close the file.

                                  24   IT IS SO ORDERED.

                                  25   Dated: March 29, 2021

                                  26                                                   ______________________________________
                                                                                       LUCY H. KOH
                                  27                                                   United States District Judge
                                  28                                                    1
                                       Case No. 20-CV-06972-LHK
                                       JUDGMENT
